— Judgment unanimously reversed, on the law, with costs, and petition granted, in accordance with the following memorandum: Petitioner, the business manager of the International Union of Operating Engineers, *1029commenced this CPLR article 78 proceeding after the City of Buffalo denied his request pursuant to the Freedom of Information Law ([FOIL], Public Officers Law, art 6) for complete payroll records of several public works projects by nonunion contractors. The city refused to release the names and Social Security numbers of individuals employed on the projects, claiming that their release would “constitute an unwarranted invasion of personal privacy” and that they were thus exempt under section 89 (subd 2, par [b]) of the Public Officers Law. Special Term found the city’s refusal to be proper. We disagree. The agency has the burden of proving that materials requested under FOIL fall within one of the exemptions (Matter of Doolan v Board of Coop. Educational Servs., 48 NY2d 341; Matter of Gannett Co. v County of Monroe, 59 AD2d 309, affd 45 NY2d 954). The city offered only conclusory allegations that the list of names “would be used for commercial or fund-raising purposes” or that disclosure “would result in economic or personal hardship” (Public Officers Law, § 89, subd 2, par [b], cls iii, iv). Such allegations are insufficient to meet the city’s burden of proof (Church of Scientology v State of New York, 46 NY2d 906). Inasmuch as the city had a reasonable basis in the law for withholding the requested materials, petitioner is not entitled to attorney’s fees (Public Officers Law, § 89, subd 4, par [c]; Matter of Niagara Environmental Action v City of Niagara Falls, 100 AD2d 742, affd 63 NY2d 651). Our decision is consistent with International Brotherhood v United States Dept. of Housing & Urban Dev. (593 F Supp 542). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — CPLR art 78.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.